If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                   revision until final publication in the Michigan Appeals Reports.




                            STATE OF MICHIGAN

                             COURT OF APPEALS


                                                                     UNPUBLISHED
In re SAVAGE, Minors.                                                December 15, 2022

                                                                     No. 361361
                                                                     Roscommon Circuit Court
                                                                     Family Division
                                                                     LC No. 20-724915-NA


Before: GLEICHER, C.J., and MARKEY and RICK, JJ.

PER CURIAM.

        Respondent-father, Kyle Arthur-Mark Savage, appeals by right the trial court order
terminating his parental rights to his minor children, SS, KS, and ES, under
MCL 712A.19(b)(3)(c)(i) (failure to rectify the conditions leading to adjudication), (c)(ii) (failure
to rectify other conditions), (g) (failure to provide proper care and custody), and (j) (reasonable
likelihood of harm to the child if returned to the parent). 1 Respondent argues that the trial court
erred by finding statutory grounds to terminate his parental rights.2 We affirm.

                                        I. BACKGROUND

        This case arises, in part, out of allegations of horrific physical abuse against the children
by their paternal grandmother and appointed guardian, Diane Savage.3 The Department of Health
and Human Services (DHHS) filed a petition to remove the children in May 2020. At the time the
petition was filed, the children had been under the care of Diane for approximately three years


1
  Respondent-mother’s parental rights to the children were also terminated. However, she is not a
party to this appeal. Unless otherwise indicated, “respondent” as used in this opinion refers to
respondent-father only.
2
  On appeal, respondent does not challenge the trial court’s determination that termination was in
the children’s best interests. Therefore, we only address respondent’s challenge concerning
statutory grounds.
3
    Respondent and Diane share the same last name. Therefore, we refer to Diane by her first name.



                                                -1-
because respondent was incarcerated for domestic violence. As a result of the allegations in the
petition, the children were removed from Diane’s care in May 2020, and the guardianship was
terminated in June 2020.4 The trial court conducted respondent’s adjudication and dispositional
hearing in February 2021. Respondent pleaded to the allegations in the petition and the trial court
took jurisdiction of the children. Respondent refused to voluntarily participate in services before
adjudication. The trial court ordered respondent to comply with his treatment plan in February
2021.

        Respondent’s treatment plan identified several needs that he needed to address: substance
abuse, parenting skills, domestic relations, and communication and interpersonal skills. The plan
required respondent demonstrate the ability to adequately parent his children by using appropriate
parenting skills learned. Respondent was required to participate in and benefit from services that
increased his skills with anger management, conflict resolution, empathy, and problem solving,
including therapy and parenting classes. The plan required respondent to participate in random
drug screens and participate and benefit from substance abuse therapy. Respondent was required
to learn and demonstrate the ability to state his needs appropriately, participate in a psychological
evaluation and follow the recommendations of the therapist, and provide documentation of the
domestic violence classes that he had completed. Respondent was also required to communicate
with the DHHS and other service providers without hostility or aggression.

         In November 2021, petitioner filed a supplemental petition requesting termination of
respondent’s parental rights to all three children. Petitioner asserted that the children came into
care because respondent failed to provide or was unable to provide adequate care and custody of
the children while he was incarcerated because he left his children with an unacceptable care
provider. Petitioner asserted that respondent failed to comply with or benefit from services and he
did not provide proof that he completed services, such as parenting classes, consistent contact with
his children, substance abuse screening, employment or adequate housing. Respondent had been
incarcerated at various times throughout the pendency of his case. Most recently, in December
2021, respondent was incarcerated and charged with domestic violence, and remained incarcerated
at the time of the termination bench trial. On April 1, 2022, after the termination bench trial, the
trial court entered an order terminating respondent’s parental rights.

       This appeal followed.

                                           II. ANALYSIS

        On appeal, respondent argues that the trial court clearly erred by finding sufficient evidence
to terminate his parental rights under any statutory ground. We disagree.

       “In order to terminate parental rights, the trial court must find by clear and convincing
evidence that at least one of the statutory grounds for termination in MCL 712A.19b(3) has been
met.” In re Smith, 324 Mich App 28, 46; 919 NW2d 427 (2018) (quotation marks and citation
omitted). This Court reviews for clear error the trial court’s finding that there are statutory grounds


4
 Diane was originally included as a respondent to the petition. However, after the guardianship
was terminated, she was removed from the petition.


                                                 -2-
for termination of a respondent’s parental rights. In re Atchley, ___ Mich ___; ___ NW2d ___
(2022) (Docket No. 358502); slip op at 5. “A finding is clearly erroneous if, although there is
evidence to support it, this Court is left with a definite and firm conviction that a mistake has been
made.” In re Smith, 324 Mich at 43 (quotation marks and citation omitted). Moreover, “[a]ppellate
courts are obliged to defer to a trial court’s factual findings at termination proceedings if those
findings do not constitute clear error.” In re Sanborn, 337 Mich App 252, 273; 976 NW2d 44
(2021) (quotation marks and citation omitted). “If the trial court did not clearly err by finding one
statutory ground existed, then that one ground is sufficient to affirm the termination of
respondent’s parental rights.” Id.

        The trial court found that grounds for terminating respondent’s parental rights were
established under MCL 712A.19b(3)(c)(i), (c)(ii), (g), and (j), which authorize termination of
parental rights under the following circumstances:

              (c) The parent was a respondent in a proceeding brought under this chapter,
       182 or more days have elapsed since the issuance of an initial dispositional order,
       and the court, by clear and convincing evidence, finds either of the following:

              (i) The conditions that led to the adjudication continue to exist and there is
       no reasonable likelihood that the conditions will be rectified within a reasonable
       time considering the child’s age.

               (ii) Other conditions exist that cause the child to come within the court’s
       jurisdiction, the parent has received recommendations to rectify those conditions,
       the conditions have not been rectified by the parent after the parent has received
       notice and a hearing and has been given a reasonable opportunity to rectify the
       conditions, and there is no reasonable likelihood that the conditions will be rectified
       within a reasonable time considering the child’s age.

                                               * * *

               (g) The parent, although, in the court’s discretion, financially able to do so,
       fails to provide proper care or custody for the child and there is no reasonable
       expectation that the parent will be able to provide proper care and custody within a
       reasonable time considering the child’s age.

                                               * * *

               (j) There is a reasonable likelihood, based on the conduct or capacity of the
       child’s parent, that the child will be harmed if he or she is returned to the home of
       the parent.

                                  A. RELATIVE PLACEMENT

       Relying on In re Mason, 486 Mich 142; 782 NW2d 747 (2010), respondent argues that
termination under MCL 712A.19b(c)(i) was improper because “relative placement may have been
available.” We disagree.



                                                 -3-
        “Michigan permits an incarcerated parent to achieve proper care and custody through
placement with a relative.” In re Pops, 315 Mich App 590, 595; 890 NW2d 902 (2016). Our
Supreme Court has held that when an incarcerated parent requests placement of his or her children
with a relative, “[a]s long as the children are provided adequate care, state interference with such
decisions is not warranted.” In re Sanders, 495 Mich 394, 421, 852 NW2d 524 (2014).

        In In re Mason, 486 Mich at 160, our Supreme Court held that “[t]he mere present inability
to personally care for one’s children as a result of incarceration does not constitute grounds for
termination.” However, the instant case is distinguishable from In re Mason. In that case, our
Supreme Court held that the trial court “erred in evaluating whether [the] respondent could care
for his children in the future, either personally or through his relatives,” concluding that
termination under MCL 712A.19b(3)(c)(i), (g), and (h) was “premature” because the court failed
to consider the relative placement of the children. Id. at 165. Moreover, “Neither the court nor
the DHS properly facilitated [the] respondent’s right to participate in the proceedings, ensured that
he had a meaningful opportunity to comply with a case service plan, or considered the effect of
the children’s placement with his family.” Id. at 169.

       In the instant case, the children were removed from Diane as a result of verified horrific
abuse allegations. After the children were removed, the DHHS investigated possible relative
placements for the children. However, no suitable relative placement was found for all three
children.5

        Respondent identified an aunt and his father and stepmother as a possible placement for
the children. Respondent complains that the court erred by finding that no relative offered to place
ES because his aunt was willing to take the children into her care. Respondent further complains
that there was no evidence that the DHHS followed up with respondent’s aunt regarding housing.

        Respondent fails to provide context for the court’s findings. The court stated: “As to
extended relatives we already know that some of the relatives that were offered up, some did not
have the housing available. And not a single one offered to take [ES].” The DHHS conducted a
home study of respondent’s aunt’s home and determined that it was not appropriate because it was
a one-bedroom apartment and the aunt did not have the financial means to move to larger
accommodations in order to provide for the children. See MCL 722.954a(2). The record indicates
that the aunt was “unwilling” to relocate to other housing. And, although the aunt stated that she
would contact the DHHS if she was able to find appropriate housing, she never contacted the
DHHS after the home study. There was no evidence that the aunt moved into an appropriate home
that could accommodate all three children. The DHHS also investigated respondent’s father and
stepmother as a placement. However, they were only willing to take placement of KS, and the
record supports the finding that separating KS and ES would cause additional trauma to the
children.




5
 We note that all three children were initially placed with their maternal grandmother. After the
maternal grandmother indicated that she could not care for all three children, KS and ES were
ultimately placed in a licensed foster home and SS remained with the maternal grandmother.


                                                -4-
        There is no evidence that an alternative relative placement with respondent’s family was a
viable option for placement of the children. Therefore, respondent’s argument has no merit.

                                   B. MCL 712A.19B(3)(C)(I)

         Aside from the court’s relative placement findings, respondent does not challenge any
specific factual finding underlying the court’s determination under MCL 712A.19b(3)(c)(i). This
failure is fatal to respondent’s appeal. Because respondent does not challenge this statutory ground
on appeal, he has abandoned any argument that the trial court erroneously found that this statutory
ground for termination existed. See In re ASF, 311 Mich App 420, 440; 876 NW2d 253 (2015)
(holding that a party’s “cursory argument, made without citation to relevant authority or
application of the law to the facts, is insufficiently briefed, and . . . abandoned.”). Nonetheless,
the trial court did not clearly err by finding that clear and convincing evidence supported
termination of respondent’s parental rights under MCL 712A.19b(3)(c)(i).

        The principal condition that led to the children coming under the jurisdiction of the court
was physical abuse from Diane. The children were in Diane’s care because respondent was
incarcerated. Respondent’s treatment plan required respondent to address the following issues
before reunification could occur: substance abuse, parenting skills, domestic relations,
communication and interpersonal skills.6 The trial court found that termination of respondent’s
parental rights was appropriate to under MCL 712A.19b(3)(c)(i), in part, because of respondent’s
unrectified barriers of domestic violence and resulting incarcerations.

         At the time the first petition was filed, respondent had been incarcerated for approximately
three years as a result of being convicted of domestic violence. Diane was subsequently appointed
a guardianship over the children. They remained in her care until DHHS removed them in May
2020. After the children were removed, respondent was released in late May 2020. He became
incarcerated again from January 2021, through July 2021. At the time of the termination bench
trial, respondent had been incarcerated since December 2021 and, as relevant here, charged with
domestic violence.

        The court recognized that the availability of services were limited as a result of
respondent’s continued incarceration and the COVID-19 pandemic. However, the court found
that, beyond respondent’s incarceration, he had the opportunity to engage in services. Respondent
failed to either participate in or benefit from them. We are not definitely and firmly convinced
that the trial court erred in regard to its findings. See In re Smith, 324 Mich at 43.

       The record shows that respondent had a long history of domestic violence and aggressive
behavior. While respondent completed a domestic violence program in May 2020, he failed to
demonstrate that he benefited from it, as evidenced by respondent’s most recent domestic violence
charge. Respondent also failed to adequately communicate and appropriately cooperate with the
DHHS throughout this case. The foster care worker assigned to this case, Ms. Tiffany Scmeider-
Kups, testified that respondent was often “explosive.” She expressed concerns about safety


6
  Respondent admits that his history of substance abuse and domestic violence issues, and his
incarcerations as a result, were conditions that led to the adjudication.


                                                -5-
because of respondent’s prior threats toward DHHS and other agencies. Although the domestic
violence program also addressed anger management, respondent failed to show that he benefited
from that service. He exhibited angry outbursts and fury throughout the pendency of the case.
Additionally, respondent had sent the children’s maternal grandmother “very explosive and
aggressive” text messages in the Fall of 2021, before the supplemental petition was filed.
Respondent also refused or failed to meet with the DHHS when he was not incarcerated. Although
a respondent may participate in all the services offered by the DHHS offered, “mere participation
is not the same as overcoming the barriers in place.” In re Sanborn, 337 Mich App at 274.

        Respondent was offered parenting skills courses, but he failed to verify that he completed
the courses offered. However, respondent did complete parenting-skills documents while he was
incarcerated. Ms. Scmeider-Kups also testified that respondent failed to consistently comply with
his parenting visitation. He was defiant and refused to take directives from staff regarding what
was inappropriate. For example, respondent made promises to the children, such as telling them
he was going to bring them home. Staff warned respondent not to do this because it gave the
children false hope. Additionally, the record indicates that respondent would “play” on his cell
phone, rather than engaging with his children during some of the visits.

        Respondent participated in parenting time at the beginning of the case. However, as time
progressed, he failed to confirm parenting time visits. He also failed to participate in multiple
scheduled parenting time visits. Additionally, respondent mistakenly believed that it was the
DHHS’s responsibility to facilitate his transportation to parenting time visits. In September 2021,
respondent reported that he did not have a license or vehicle. The DHHS offered respondent gas
cards and encouraged him to ask his family members to transport him to parenting time visits if he
did not have his own transportation. Respondent wrongly asserted the DHHS should have
coordinated respondent’s transportation. Further, respondent’s parenting time was restricted as a
result of his incarcerations, and at the time of the termination trial, he had not participated in any
parenting time visits since February 2021.

         Complicating the situation, respondent himself suffered from unaddressed trauma. He
failed to appreciate this and the potential impact on his children. Because KS and SS had witnessed
ES being abused, the children would require intensive therapy to address that trauma before
reunification would be possible. Respondent reported that he did not believe his children were
subjected to abuse by Diane. There was also testimony indicating that the children had witnessed
respondent committing acts of domestic violence. A counselor who assessed the children’s trauma
opined that, before reunification could occur, respondent must understand how trauma impacts
children, which would likely require individual therapy. The counselor also maintained that
respondent needed to address his own underlying trauma and substance abuse issues. Respondent
had participated in services to address his domestic violence issues and emotional instability, but
respondent failed to show that he benefited from these services. Moreover, although respondent
reported that he had participated in counseling services, he failed to provide proof of his
participation or that he benefited.

       Regarding substance abuse, respondent completed an inpatient substance abuse program.
As part of this program, he was required to participate in a “continuing recovery plan,” which
included attending a minimum of three Alcoholics Anonymous (AA) meetings per week. The
recovery plan also required respondent to make an appointment with a primary care physician,


                                                 -6-
secure employment conducive to recovery, and “implement a chemical free lifestyle.” Respondent
never reported that he attended AA meetings, nor did he provide any documentation that he
attended any meetings or had a sponsor. Respondent also refused substance abuse screening and
failed to provide documentation for therapy that he allegedly participated in as part of his recovery
plan or proof of employment. Respondent also failed to notify the DHHS of positive drug screens
that occurred while he was on probation. Additionally, the officer who arrested respondent for his
most recent domestic violence charge testified that respondent appeared to be under the influence
of methamphetamine at the time of arrest.

         Given that more than 182 days had passed since the initial dispositional order and the fact
that the children had been in the care of DHHS for nearly two years, it is clear that the “conditions
that led to the adjudication continue to exist and there is no reasonable likelihood that the
conditions will be rectified within a reasonable time considering the child’s age.”
MCL 712A.19b(3)(c)(i). We conclude that the trial court did not clearly err when it determined
that the conditions that led to adjudication continued to exist. Respondent’s domestic violence and
substance abuse issues, resulting incarcerations, poor parenting skills, and inappropriate
communication skills continued to be barriers to reunification. Further, the court did not clearly
err when it determined that there was no reasonable likelihood that respondent would be able to
rectify these conditions within a reasonable time given the ages of the children. Given the length
of time the children were in the care of DHHS, and evidence that respondent participated in some
services, but failed to benefit from them, the trial court did not clearly err when it found sufficient
evidence to terminate respondent’s parental rights under MCL 712A.19b(3)(c)(i).

        Respondent also argues that the trial court erred by finding statutory grounds to terminate
his parental rights under MCL 712A.19b(3)(c)(ii), (g), and (j), but because the trial court properly
terminated respondent’s parenting rights under MCL 712A.19b(3)(c)(i), this Court need not
determine whether termination under other statutory grounds was appropriate. See In re Sanborn,
337 Mich App at 273.

       Affirmed.

                                                               /s/ Elizabeth L. Gleicher
                                                               /s/ Jane E. Markey
                                                               /s/ Michelle M. Rick




                                                 -7-